DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species (2) (step (d) comprises sequencing by synthesis, see claim 17) and species (4) (step (d) is performed after step (c), see claims 2-17 and 19-21) in the reply filed on February 3, 2020 is acknowledged. Claims 2-17 and 19-21 will be examined. 

Claim Objections
Claim 2 is objected to because of the following informalities:  (1) “each polynucleotide” in step (a) should be “each of the polynucleotides”; (2) “second portions” in line 1 of (ii) of step (c) should be “the second portions”; and (3) “the sequence of the polynucleotides from sequences of the identified paired first portions and second portions” in step (e) should be “the sequences of the polynucleotides based on sequences of the identified paired first portions and second portions”. 
Claim 7 is objected to because of the following informality:  “the first portions and second portions each comprise” should be “each of the first portions and the second portions comprises”. 
Claim 8 is objected to because of the following informality:  “a paired first portion and second portion” should be “a paired first portion and second portion of the paired first portions and second portions”. 
Claim 10 or 11 or 14 or 15 is objected to because of the following informality:  “(b)” should be “step (b)”. 
Claim 13 is objected to because of the following informality: “each polynucleotide” should be “each of the polynucleotides”.
Claim 16 is objected to because of the following informality: “(c)” should be “step (c)”. 
Claim 17 or 18 is objected to because of the following informality: “(d)” should be “step (d)”. 
Claim 19 is objected to because of the following informality: “the sequence of the polynucleotides” should be “the sequences of the polynucleotides”
Claim 20 is objected to because of the following informality: “a flowcell comprises the surface” should be “the surface is a surface of a flow cell”. 
Claim 21 is objected to because of the following informality: “(a)” should be “step (a)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 

Step (c) of claim 2 filed on May 22, 2000 contains the limitation “identifying the first portions and second portions having an increased probability of being paired to one another based on an increased proximity to one another compared to first portions and second portions having a lower proximity to one another”. However, nowhere in paragraphs [0003], [0004], [0029], [0031], [0040], [0046], [0048], [0053], [0056], [0059], [0063], [0064], [0074] [0079] and [0080] of US 2019/0292594, which is US publication of this instant case, suggested by applicant describes this limitation recited in claim 2 since the specification has no phrases “an increased proximity” and “a lower proximity”. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).


Scope of Enablement 
Claims 2-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (a) and (b) of claim 2, does not reasonably provide enablement for performing the methods recited in claims 2-17 and 19-21. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method of sequencing polynucleotides. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 2-17 and 19-21 encompasses a method of sequencing polynucleotides, comprising: (a) providing a plurality of polynucleotides attached to a surface, wherein a first portion of each of the polynucleotides is attached to a first location of the surface and a second portion of each of the polynucleotides is attached to a second location of the surface; (b) cleaving the first portion from the second portion for each of the polynucleotides; (c) identifying paired first portions and second portions, comprising: (i) determining the proximity on the surface of the first portions to the second portions, and (ii) identifying the first portions and second portions having an increased probability of being paired to one another based on an increased proximity to one another compared to first portions and second portions having a lower proximity to one another, thereby identifying the paired first portions and second portions; (d) sequencing the first portions and second portions; and (e) determining the sequence of the polynucleotides from sequences of the identified paired first portions and second portions.

Working Examples
The specification provides working examples (see pages 29-31) for obtaining paired-end information from a long DNA fragment and correlation between fragment size and cluster distance. However, the specification provides no working example for the methods recited in claims 2-17 and 19-21. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 29-31) for obtaining paired-end information from a long DNA fragment and correlation between fragment size and cluster distance, the specification does not provide a guidance to show that the methods recited in claims 2-17 and 19-21 can be performed.  Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to the methods recited in claims 2-17 and 19-21. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the methods recited in claims 2-17 and 19-21 can be performed.  
Although the specification shows that “[I]n order to determine paired end information in a single read, there needs to be a correlation between fragment size and the location of the paired portions on a surface. To determine whether there is a correlation between fragment size and the location of paired portions on a surface, two different sequencing methods were carried out as shown in the schematic of FIGS. 7 and 8. In FIG. 7, double stranded fragments containing portions A and B to be sequenced were hybridized to a surface. In FIG. 8, the double stranded fragments containing portions A and B were separated prior to hybridization to a surface. In both cases, each strand of the double stranded fragment was amplified to produce clusters. The clusters were sequenced wherein the sequence of portion A was determined in one cluster and the sequence of portion B was determined in another cluster. The results are shown in FIGS. 9A and 9B. FIGS. 9A and 9B are graphs showing the sequencing of an E. coli library with an average fragment size of 150 base pairs. FIG. 9A shows that, when the double stranded fragments are separated prior to hybridization to the surface (as shown in FIG. 8), the distance between pairs of clusters is random. In contrast, FIG. 9B shows that, when portions A and B are separated after the double stranded fragments are hybridized to the surface (as shown in FIG. 7), a significant proportion of cluster pairs align against the genome at a distance that corresponds to the average insert size of the library used in this experiment. Thus, when a sequencing method is performed wherein portions A and B are separated after hybridization to a surface, polynucleotide molecules can be sequenced by comparing the relative proximities of the clusters of portions A and B to determine which portions are paired and the sequences of the paired portions can be used to determine the sequence of the polynucleotide molecules. Thus, the methods provided herein provide paired-end information in a single read. The provided methods simplify paired-end sequencing while still taking advantage of the knowledge that two sequences (i.e., the two portions of the fragments) are linked or paired and, thus, known to occur on a single duplex. This knowledge can facilitate, for example, the assembly of whole genome sequences” (see pages 30 and 31) and claim 2 requires providing a plurality of polynucleotides attached to a surface wherein a first portion of each polynucleotide is attached to a first location of the surface and a second portion of each polynucleotide is attached to a second location of the surface, cleaving the first portion from the second portion for each of the polynucleotides, and determining the proximity on the surface of the first portions to the second portions, the specification does not show how the first portion and the second portion are located on the same polynucleotide from the plurality of polynucleotides can be determined based on the relative proximity of the first portion on the surface and the second portion on the surface. Although it is known in the art that the locations of the plurality of nucleic acid clusters on the surface are compared wherein the distance from said one cluster to said another cluster determines the probability of whether the sequence of the first portion and the sequence of the second portion are located on the same target polynucleotide molecule (see claim 1 of US Patent No. 9,029103 B2) and the location of each of the plurality of nucleic acid clusters on the surface are compared wherein the distance from one of the plurality of nucleic acid clusters to another of the plurality of nucleic acid clusters determines the probability of whether the sequence of the first portion of the one of the plurality of double-stranded polynucleotide molecules and the sequence of the second portion of the one of the plurality of double-stranded polynucleotide molecules are located on the same target polynucleotide molecule (see claim 1 of US Patent No. 10, 329,613 B2), since the surface in claim 2 is attached to a plurality of polynucleotides which comprises a plurality of first portions and a plurality of second portions, if the first portion and the second portion of each of the polynucleotides are located on two ends of each of the polynucleotides and a first polynucleotide is long molecule, the distance of the first portion and the second portion 
of the first polynucleotide would be far away, a distance of the first portion and the second portion of each of the polynucleotides equals to the length of each of the polynucleotides, and the first portion of the first polynucleotide can be much closer to the second portion of a second polynucleotide of the polynucleotides than the second portion of the first polynucleotide. Thus, without known nucleotide sequences of the first portion and the second portion of each of the polynucleotides, it is unclear how the first portions and second portions having an increased 
probability of being paired to one another can be identified based on an increased proximity to one another compared to first portions and second portions having a lower proximity to one another such that the paired first portions and second portions of the plurality of polynucleotides cannot be identified in step c) of claim 2. Since the correspondence of one of the first portions and one of the second portions cannot be identified in step c) of claim 2, paired first portions and second portions cannot be identified in step c) of claim 2 such that the sequences of the polynucleotides cannot be identified from sequences of the identified paired first portions and second portions as recited in step e) of claim 2. 
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the method recited in claims 2-17 and 19-21 can be performed.  

Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the cleaved first portions and second portions” in the claim. There is insufficient antecedent basis for this limitation in the claim since there is no phrase  “cleaved first portions and second portions” in claim 2. Please clarify. 
Claim 17 is rejected as vague and indefinite because it is unclear that step (d) comprises 
sequencing what by sequencing by synthesis. Please clarify. 

Conclusion
19.	Claim 2 may have a double patenting issue in view of US Patent No. 9,029,103 B2 and US Patent No. 10,329,613 B2 after applicant amends claim 2. 
20.	No claim is allowed. 
21.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 11, 2021